Citation Nr: 0623751	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  00-04 669	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for the right shoulder 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel







INTRODUCTION

The veteran had active service from May 1977 to April 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the New York, New York Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran's March 2000 substantive appeal reflects that he 
requested a Travel Board hearing, which a July 2005 RO letter 
informed him was scheduled for August 4, 2005.  The claims 
file reflects no evidence of the letter having been returned 
as undeliverable.  The veteran failed to appear for his 
scheduled hearing, and the claims file reflects no evidence 
of him having requested that the hearing be rescheduled.  
Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.702 (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board notes that the most recent examination of record in 
the claims file for the veteran's service-connected 
disability is the June 2000 joints examination, which was 
conducted prior to the Decision Review Officers decision that 
continued the 20 percent rating assigned by the 1999 rating 
decision.  The medical records relied on by the Social 
Security Administration in its denial of benefits are also 
dated prior to 2000.  The March 2003 VA neurology examination 
did not address the veteran's orthopedic symptomatology.

The Board further notes the veteran's representative's April 
2006 assertion that the medical evidence of record does not 
reflect the current severity of the veteran's shoulder 
disability.  Thus, the Board finds an examination is 
indicated to aid an informed review of the veteran's appeal.  
See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. 
Brown, 6 Vet. App. 377 (1994); VA O.G.C. Prec. Op. No. 11-95 
(1995).

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Ongoing medical records regarding treatment for all 
conditions on appeal should also be obtained and associated 
with the claims file.  38 U.S.C.A. § 5103A(c) (West 2002); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all elements of a claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
This procedural deficiency can be cured while the appeal is 
on remand by issuance of corrected notice under 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b), and Dingess, supra.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, supra.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his right 
shoulder disability.  After securing the 
necessary release, the RO should obtain 
any records not already associated with 
the claims file, to include VA records of 
on-going treatment since February 2005.

3.  After the above is completed, the 
veteran should be afforded a VA orthopedic 
examination to determine the current 
severity of his right shoulder disability.  
The claims folder should be made available 
to the examiner for review as part of the 
examination.  All indicated clinical and 
diagnostic tests should be conducted.  
Range of motion should be reported in 
degrees.

The examiner is also requested to 
specifically address the extent, if any, of 
functional loss of use of the right 
shoulder due to pain/painful motion, 
weakness or premature fatigability, 
incoordination, limited or excess movement, 
etc., including at times when the veteran's 
symptoms are most prevalent - such as 
during flare-ups or prolonged use.  If 
possible, these findings should be 
portrayed in terms of degrees of additional 
loss of motion.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


